Citation Nr: 1741658	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-48 307	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear hearing loss.


ORDER

Resolving doubt in favor of the Veteran, service connection for right ear hearing loss is granted.


FINDING OF FACT

Resolving doubt in favor of the Veteran, a preexisting right ear hearing loss disability was aggravated in service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from January 1961 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

1. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 (a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1153 ; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet.App. 234 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153.





A. Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing loss and has been service connected for left ear hearing loss effective June 4, 2014.  See September 2015 rating decision.

At the outset, the Board notes that the Veteran has a right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385 as shown on an August 2015 VA audio examination.  See August 2015 VA examination report; see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of a current disability satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).

In regard to in-service acoustic trauma, the Veteran's DD-214 reflects that his military occupational specialty (MOS) was a special vehicle repairman and a tractor mechanic.  The Veteran testified that he worked on the fire trucks and the towing tractors that the airplanes used.  At times, he worked on the flight line doing repairs and also drove street sweepers.  He testified that he worked without the use of hearing protection.  The Board accordingly finds that the provisions of 38 U.S.C.A. § 1154 (a) are for application in this case, and the Veteran's statements regarding acoustic trauma as a result of his in-service duties are credible, competent, and consistent with the circumstances of his military service and establish that he indeed suffered acoustic trauma in service.

Audiometric testing performed at enlistment occurred on January 4, 1961.  Service department audiometric test results dated prior to October 31, 1967, were recorded in standards set by the American Standards Association (ASA).  Since November 1, 1967, service department audiometric test results have been reported in standards set forth by the International Standards Organization-American National Standards Institute (ISO-ANSI).  Consequently, audiometric results dated prior to November 1967 must be converted from ASA units to ISO-ANSI units.  Conversion requires adding: 15 units at 500 Hz, 10 units at 1000 Hz, 10 units at 2000 Hz, 10 units at 3000 Hz, and 5 units at 4000 Hz.

The Board notes that the January 1961 report does not indicate whether ASA or ISO-ANSI standards were used.  Nevertheless, VA policy is that service department audiometer test results prior to October 31, 1967 are assumed to have been reported in ASA units, rather than the current ISO units, unless otherwise noted.  Converting ASA units to ISO units, the Veteran's enlistment examination in January 1961 showed auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear of 10, 10, 0, 10, and 45.

As the Veteran had an auditory threshold of 45 at 4000 Hertz, he met the criteria for a right ear hearing loss disability under 38 C.F.R. § 3.385.  See also McKinney v. McDonald, 28 Vet. App. 15 (2016) (holding that some degree of hearing loss would nonetheless be entitled to the presumption of soundness under 38 U.S.C. § 1111 if the hearing loss did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385).  Furthermore, a hearing defect was noted under "summary of defects and diagnoses."  Thus, the presumption of soundness at service entrance does not attach with respect to the Veteran's right ear, and his claim of entitlement to service connection for a right ear hearing loss disability is one for aggravation.  As the Veteran's pre-existing right ear hearing loss disability was noted at the time of entry into service, service connection may be granted only if it is shown that such was aggravated beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If any in-service increase in severity of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306. 

The primary question then is whether the Veteran's preexisting right ear hearing loss disability is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

Converting ASA units to ISO units, a November 1964 separation examination reflects audiometric testing, which revealed right ear decibel thresholds of 15, 10, 10, 10, and 55 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.

The Veteran's audiometric test results at entrance and at separation indicate a 5-decibel decrease in hearing acuity at 500 Hertz, a 10-decibel decrease in hearing acuity at 2000 Hertz, and a 10-decibel loss in hearing acuity at 4000 Hertz.  In light of an objectively measured worsening in the Veteran's preexisting right ear hearing loss at separation, taken together with his military noise exposure, the question now becomes whether such a worsening constitutes an increase in disability during service.

The Veteran filed his claim of entitlement to service connection for bilateral hearing loss in June 2015.  In developing the claim, the RO obtained an August 2015 VA examination and medical opinion.  The examiner opined that the Veteran's right ear hearing loss was not caused by or a result of military noise exposure.  The audiologist reasoned that the Veteran showed a right ear high-frequency hearing loss on military entrance hearing test and that at separation he also showed a right ear hearing loss, but which was "not significantly different (no threshold shifts) from that shown at entrance."  The audiologist further noted that the Veteran's right ear hearing loss pre-existed service and stated that the pre-existing right ear hearing loss was not aggravated beyond normal progression in the military service.  The examiner reasoned that there were no significant threshold increases between entrance hearing test and separation hearing test.  

As noted above, the Board reiterates that, in addition to the Veteran's testimony, the service records clearly reflect a 5-decibel decrease in hearing acuity at 500 Hertz, a 10-decibel decrease in hearing acuity at 2000 Hertz, and a 10-decibel loss in hearing acuity at 4000 Hertz, which is evidence of a threshold shift, and hence, aggravation.

Although the August 2015 VA examiner found that there were no threshold shifts during active military service, it is evident that there were actually shifts shown in the right ear at 500, 2000, and 4000 Hertz at separation.  Therefore, the examiner's opinion is inadequate.

Therefore, the Board resolves all reasonable doubt in the Veteran's favor and finds that a pre-existing right ear hearing loss disability was aggravated due to military service.


REMAND

Left Ear Hearing Loss

The Board finds that a new VA examination is necessary.  Statements made by the Veteran during his March 2017 Board hearing indicate that the record does not accurately reflect the current severity of the Veteran's left ear hearing loss.  Specifically, the Veteran testified that his left ear hearing loss has worsened since it was last evaluated by VA in August 2015.  Accordingly, a remand for an appropriate VA examination to assess the current severity of his service-connected left ear hearing loss is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Moreover, the establishment of service connection for right ear hearing loss could potentially impact the rating assigned for the already service-connected right ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiological examination to determine the current nature and severity of the Veteran's service-connected left ear hearing loss.  All indicated tests should be conducted and all signs and symptoms of the service-connected left ear hearing loss should be reported in detail. 

2. Readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case with an appropriate period of time allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Arizona Department of Veterans Services



Department of Veterans Affairs


